DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities: the second to last line recites the word “beings” which appears to be intended to read as “begins”, which is how the claim has been interpreted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10, 14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland (US 2014/0340487).
Claim 1: Gilliland teaches a mobile three-dimensional (3D) measuring system, comprising: a 3D measuring device [0025 device for 3-D imaging using a ladar sensor, which inherently operates on the principle of time of flight]; a stand having a plurality of legs coupled to the 3D measuring device [fig. 1 tripod legs attached to components 12 and 14], wherein the stand includes a plurality of motorized wheels configured to propel and turn the stand under computer system control [fig. 1, wheels are connected to tripod legs; 0035 and fig. 2 wheels are part of wheeled dolly 50]; and a motorized dolly coupled to the stand [0035 and fig. 2 wheeled dolly 50 and/or tracked dolly 39]; a position sensor configured to obtain a position of the 3D measuring device [fig. 2 positioning system 24, 26]; a computer system in communication with the 3D measuring system, wherein the computer system is configured to control the motorized dolly based at least in part on data from the position sensor [0035, 0063 and fig. 2 master control console and scene processor 46].
	Gilliland explicitly lacks teaching of the motorized dolly being detachably coupled to the stand, however, one of ordinary skill in the art would find obvious the advantage of coupling and decoupling the motorized dolly for the purpose of transporting a more compact measuring system or for allowing the measuring system to be employed in either a stationary or movable configuration, as supported by Nerwin v. Erlichman, 168 USPQ 177, 179, in which it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
Claim 2: Gilliland teaches the motorized dolly is configured to move forward or backward and to rotate [fig. 1, 0033, 0036 wherein wheeled and tracked dollies 50 and 39 move forward and backward around a track and can further be at least manually manipulated to rotate].
Claim 3: Gilliland explicitly lacks teaching of the motorized dolly being foldable into a compact shape, however, one of ordinary skill in the art would find obvious the advantage of folding the motorized dolly for the purpose of transporting a more compact measuring system, as supported by Nerwin v. Erlichman, 168 USPQ 177, 179, in which it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
Claim 4: Gilliland teaches the 3D measuring device is a time-of-flight scanner [0025 device for 3-D imaging using a ladar sensor, which inherently operates on the principle of time of flight].
Claim 5: Gilliland teaches including a sensor configured for obstacle avoidance [0027 teaches collision avoidance equipment].
Claim 6: Gilliland teaches the sensor is selected from the group consisting of a two-dimensional (2D) scanner, a 3D scanner that directs light in a horizontal plane, a 2D camera, a 3D depth camera, and an ultrasound sensor [0027 teaches a 3-D video camera that provides for tracking moving object for use in collision avoidance].
Claim 7: Gilliland teaches the measuring device emits a collimated beam of light [0042 teaches emitting light via a variety of transmit optics 126 that result in collimated light].
Claim 8: Gilliland teaches the measuring device emits a focused beam of light [0042 teaches emitting light via a variety of transmit optics 126 that result in focused light].
Claim 10: Gilliland teaches the 3D measuring device is a laser tracker or a total station [at least 0027 teaches an object tracking processor for identifying and tracking features and objects].
Claim 14: Gilliland teaches the stand is a tripod [illustrated as tripod legs connected to wheels in fig. 1].
Claim 18: Gilliland teaches a method, comprising:69FAO0700USC providing a mobile three-dimensional (3D) measuring system including a 3D time-of-flight (TOF) scanner coupled to a first motorized stand and to a plurality of targets [0025 device for 3-D imaging using a ladar sensor; fig. 1 tripod legs attached to components 12 and 14; fig, 6 teaching object tracking via transmitting laser pulses], the first motorized stand including a plurality of motorized wheels configured to propel and turn the first motorized stand under computer control [fig. 1, wheels are connected to tripod legs; 0035 and fig. 2 wheels are part of wheeled dolly 50]; providing a first image sensor in an environment [fig. 2 3-D camera systems]; providing a computer system in communication with the mobile 3D measuring system and the first image sensor [fig. 2 master control console and scene processor 46]; obtaining with the first image sensor a first image of the plurality of targets [inherent via 3-D camera systems]; determining by the computer system a first position of the mobile 3D measuring system within an environment frame of reference, the first position based at least in part on the first image [fig. 2 positioning system 24, 26]; providing the first position to the mobile 3D measuring system [described in at least 0033 as positioning data is received]; and determining by the mobile 3D measuring system its position within the environment frame of reference based at least in part on the provided first position [described in at least 0033 as position data is used to determine 3-D coordinates of a scene]; projecting a beam of scanner light from the 3D TOF scanner onto an object [fig. 6 via pulsed laser transmitted 124]; measuring with the 3D TOF scanner, in response to the projected beam of scanner light, first 3D coordinates of a first point on the object [at least 0033 describes determining 3D coordinates for a given object or point]; determining 3D coordinates of the first point in the environment frame of reference based at least in part on the first 3D coordinates of the first point and on the first position of the mobile 3D measuring system in the environment frame of reference [at least 0033 describes determining 3D coordinates for multiple positions/points; A person of ordinary skill in the art would find obvious that the use of reference points, measurements or frames is well known in the art for the purpose of ensuring accurate distance and positional data of objects in a 3D environment.]; and storing the first 3D coordinates of the first point in the environment frame of reference [at least 0045 describes a memory associated with each program within the measurement system, including object tracking processor].
Claim 19: Gilliland teaches Gilliland teaches a mobile three-dimensional (3D) measuring system, comprising: a 3D measuring device [0025 device for 3-D imaging using a ladar sensor, which inherently operates on the principle of time of flight]; a stand having a plurality of legs coupled to the 3D measuring device [fig. 1 tripod legs attached to components 12 and 14], wherein the stand includes a plurality of motorized wheels configured to propel and turn the stand under computer system control [fig. 1, wheels are connected to tripod legs; 0035 and fig. 2 wheels are part of wheeled dolly 50]; and a motorized dolly coupled to the stand [0035 and fig. 2 wheeled dolly 50 and/or tracked dolly 39]; an image sensor configured to obtain an image from a plurality of targets [via ladar sensor comprising transmitter and detector array in fig. 6]; a computer system in communication with the 3D measuring system, wherein the computer system is configured to control the motorized dolly [0035, 0063 and fig. 2 master control console and scene processor 46].
	Gilliland explicitly lacks teaching of the motorized dolly being detachably coupled to the stand, however, one of ordinary skill in the art would find obvious the advantage of coupling and decoupling the motorized dolly for the purpose of transporting a more compact measuring system or for allowing the measuring system to be employed in either a stationary or movable configuration, as supported by Nerwin v. Erlichman, 168 USPQ 177, 179, in which it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
Claim 20: Gilliland teaches the computer system is configured to control the 3D measuring system upon completion of a first scan by the 3D measuring device at a first position, perform a second scan when the 3D measuring system beings to move to a second position [at least 0045 describes a scanning mode of data collection based on sensor position].

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland (US 2014/0340487) in view of Greenwood (US 6681145).
Claim 9: Gilliland explicitly lacks, but Greenwood teaches to measure 3D coordinates of a tooling ball [col 18, line 53-col 19, line 5].
It would be obvious to modify the teaching of Gilliland to include the tooling ball element of Greenwood for the purpose of establishing a 3D coordinate system for a laser tracker application [Greenwood: col 18, line 53-col 19, line 5].

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland (US 2014/0340487) in view of Tohme (US 2014/0028805).
Claim 11: Gilliland explicitly lacks, but Tohme teaches to measure 3D coordinates of a retroreflector [at least 0007 teaches employing a retroreflector to enable determining 3D coordinates].
It would be obvious to modify the teaching of Gilliland to include the retroreflector and 3D coordinate determination of Tohme for the purpose facilitating object tracking within a scene [Tohme: 0007].
Claim 12: Gilliland teaches to measure 3D coordinates of a diffuse surface [at least 0042 teaches imaging a diffuse field of view for the purpose of facilitating 3D scene determination].

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland (US 2014/0340487) in view of Yang (US 2016/0094934).
Claim 13: Gilliland explicitly lacks, but Yang teaches the 3D measuring device is further configured for wireless communication, wherein the wireless communication is based on at least one of an IEEE 802.11 standard or a cellular communication [0025 teaches wireless communication based on the IEEE 802.11 standard].
It would be obvious to modify the teaching of Gilliland to include the wireless communication based on the IEEE 802.11 standard because such standard is well known in the wireless communication art.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland (US 2014/0340487) in view of Romanoff (US 2005/0007553).
Claim 15: Gilliland explicitly lacks, but Romanoff teaches a motorized dolly includes two wheels that turn, each wheel connected to an axle driven by a motor, wherein a rotation of the motor is measured by an angular encoder [at least 0118 teaches encoders and motors are added to dolly wheels 8080].
Claim 16: Gilliland explicitly lacks, but Romanoff teaches a motorized dolly includes independent motors attached to each axle [at least 0053 teaches motors associated with each axle].
Claim 17: Gilliland explicitly lacks, but Romanoff teaches a motorized dolly further includes one or more extensions to which a sensor may be attached [0118 teaches sensors are placed on hinged or hydraulic arms to change the height of the sensor].
It would be obvious to modify the teaching of Gilliland to include independent motor and encoder features as well as a sensor extension of Romanoff in order to provide the measurement device greater adaptability and maneuverability in a variety of scenarios.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Tuesday, 7:00AM-3:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/               Primary Examiner, Art Unit 3645